On this solemn occasion allow me first to
convey to you, Sir, on behalf of the Cambodian delegation,
heartfelt congratulations on your election to the presidency
of the United Nations General Assembly at its forty-ninth
session. Your election is very important because it is a
tribute not only to your diplomatic skills, to someone
experienced in international affairs, but also to the tireless
work done by Côte d’Ivoire, your glorious country, for
peace.
I am delighted to take this opportunity to convey to
your predecessor, His Excellency Mr. Samuel Insanally,
our satisfaction at the exemplary way in which he
presided over the work of last year’s session of the
General Assembly.
We wish also to congratulate the Secretary-General
of the United Nations, Mr. Boutros Boutros-Ghali, on the
many efforts he has constantly made for peace and
security throughout the world since he has been at the
head of the Organization. The Kingdom of Cambodia
reiterates its firm support to the Secretary-General.
(spoke in English)
It gives me particular pride to be here today as the
representative of the Kingdom of Cambodia. The Royal
Government under the First Prime Minister, His Royal
Highness Prince Norodom Ranariddh, and the Second
Prime Minister, Samdech Hun Sen, was installed as the
legitimate Government of Cambodia a little more than a
year ago, on 24 September 1993, through the foresight,
generosity and courage of the Members of the United
Nations and the bravery of the Cambodian people in
choosing, through United Nations-sponsored elections, a
liberal democracy, building up national reconciliation
under the high guidance of His Majesty King Norodom
Sihanouk.
I have come here today to represent the Cambodian
people in expressing our warmest gratitude to the
Members of the United Nations for their wonderful gift of
freedom. After 23 years of war Cambodia is now at
peace and able to start to move towards development,
social justice and prosperity. This has not been an easy
task because our financial base is still very low. As a
member of the group of least developed countries,
Cambodia remains one of the poorest countries in the
world and a large proportion of its people are saddled
with crushing poverty. But, again, the United Nations is
at our side. The Bretton Woods institutions are helping
us to re-establish a solid fiscal base and the specialized
agencies have almost all moved in to assist development
and strengthen our institutions.
In the economic field, there has been some progress
over the past few years. According to the 1992 report,
the inflation rate was estimated to be 300 per cent, but in
1993 it dropped to 70 per cent. This year our local
currency is very stable: 1 dollar is equal to 2,500 riels.
Bilateral donors have also been generous, and as
assistance moves from the area of emergency
10


rehabilitation to that of reconstruction, achievements are
beginning to be noted.
However, the most important of the Royal
Government’s priorities for reconstruction and rural
development have unfortunately lagged behind other kinds
of development. The constraints of distance, an
infrastructure ruined by two decades of war and a
continuing insurgency have hampered efforts, but in our
second year of office, the Government, together with our
friends, will tackle those problems. Infrastructure can be
rebuilt, and our king, His Majesty Norodom Sihanouk, is
leading the move for reconciliation with the insurgents, the
so-called Khmer Rouge group, who do not recognize the
United Nations-sponsored elections and continue to
challenge the legally elected democratic government, and
above all have rejected the cease-fire that has been
proposed through His Majesty’s tireless efforts.
Please allow me to reiterate, on behalf of all the
people of Cambodia, our deep and lasting gratitude to all of
the States Members of the United Nations and to the
individual bilateral donors who have so generously
supported reconstruction in our country, both through the
United Nations and its institutions, and through their
pledges at the first and second ministerial meetings of the
Intergovernmental Committees on the Reconstruction of
Cambodia (ICORC), held in Paris and Tokyo respectively.
With the assistance of the United Nations Development
Programme (UNDP) we have now developed our first
country programme, which will be presented to the
Executive Board of UNDP on 6 October 1994.
The UNDP is also assisting us to reform the civil
administration within Cambodia.
Many other specialized agencies of the United Nations
are also doing excellent work within the country: the United
Nations Population Fund, the United Nations Children’s
Fund, the International Labour Organization, the United
Nations Educational, Scientific and Cultural Organization,
the Food and Agriculture Organization of the United
Nations and the World Food Programme, to name a few.
Cambodia has itself been through the holocaust of
tyranny, invasion and internal disturbances. Our National
Assembly is now in the process of restoring Cambodia as
a judicial State where human rights, political pluralism,
liberal democracy and, above all, freedom of expression are
respected, as envisaged in our Constitution. To this end,
we have been grateful for the support and encouragement
of the Special Representative of the Secretary-General of
the United Nations, whose close cooperation with the
Cambodian Government has helped us in our task of re-
establishing law and confidence in the country.
Cambodia is the only country in the region to have
asked the Secretary-General of the United Nations to
dispatch a special representative for human rights. In
comparison with the twenty years of war and
totalitarianism under the previous regimes, progress has
been made. We also appreciate the early visit of the
newly appointed United Nations Commissioner for
Human Rights, the Honorable José Ayala Lasso.
Because of our own terrible experiences, Cambodia
feels to the depths of its soul for the plight of the
ordinary people in Rwanda. We congratulate the
international community for its intervention in Rwanda
and we are pleased to see that the situation is now
stabilized. In particular, we wish to applaud and
commend the French for the rapid action they took to
help put an end to the killing and suffering of the
Rwandese people.
On the same basis, Cambodia wishes to call on the
rival factions in the former Yugoslavia to stop their
fighting and cooperate with the United Nations.
Cambodia is, of course, well acquainted with the Special
Representative of the United Nations Secretary-General in
the former Yugoslavia, His Excellency Mr. Yasushi
Akashi, and is full of admiration for, and confidence in,
his efforts to restore peace and security to the people of
that troubled region.
Again, from the Cambodian experience of using
democratic elections as a catalyst for peace, we wish to
congratulate the people of South Africa and the new
democratic government led by President Nelson Mandela,
on their move towards a normalization of the lives of the
people and on the return of South Africa to the world’s
embrace.
Cambodia fully supports the Geneva Declaration of
12 August 1994 between the United States of America
and the Democratic People’s Republic of Korea and
hopes that the Declaration will be fully and sincerely
implemented. Cambodia strongly supports the earnest
desires of the Korean people who, in the not-too-distant
future, will bring their beloved country towards full
reunification.
Cambodia welcomed the just initiative taken by the
international community on the question of Haiti to avoid
11


bloodshed and to oversee the smooth transition to a
democratically elected government. Cambodia calls on the
people of Haiti to work towards the national reconciliation
and development of their country under the democratically
elected president, Jean Bertrand Aristide.
We pray for an end to the senseless killing in
Afghanistan, so that the Afghan people may be able to
resume their normal lives and rebuild and develop their
war-torn nation.
We are pleased to see the political outcome in
Northern Ireland and hope that peace and happiness will
soon return to that beautiful land.
The situation in the Middle East has brought us great
joy. The peace agreement between Israel and the
Palestinian people is the most encouraging historical event
of our time.
The recent accord between Israel and Jordan is
definitely the right step towards peace, security and stability
in that region. We encourage others to follow the example
of this discussion for a peaceful world.
Cambodia is situated in south-east Asia, in the Asia-
Pacific region. As we have moved towards development
and prosperity for the Kingdom we have welcomed the
friendship of the member countries of the Association of
South-East Asian Nations (ASEAN), which invited
Cambodia to be a special guest for the second time at the
twenty-seventh annual ministerial meeting held in Bangkok
in July 1994. At an appropriate time, Cambodia looks
forward with great enthusiasm to full membership in
ASEAN. We will be delighted to see all 10 countries of
our subregion one day join in the great ASEAN family.
This will be a positive development for harmony and
security in our part of the world. ASEAN has done a great
deal for Cambodia during our difficult years, and for this
we are eternally grateful to all of its six distinguished
members: Brunei, Indonesia, Malaysia, Philippines,
Singapore and Thailand. Cambodia also welcomes the
positive developments around the continuing growth of the
Asia Pacific Economic Community. To use the economic
achievements of the most prosperous of the nations of our
wider region as a springboard for further growth, peace and
stability is something that Cambodia highly values.
(spoke in French)
In addition to the constant efforts made by the
Cambodian authorities to rebuild our country after the
disastrous 20 years of war, Cambodia also aspires to
rejoin the international community as a State of law.
The policy of neutrality and peaceful coexistence
advocated by His Majesty King Norodom Sihanouk since
the period of Sangkum Reastr Niyum - People’s Socialist
Community - which lasted from the 1950s to the 1970s,
remains the key to our foreign policy in order to promote
peace and stability in the Asia-Pacific region.
Cambodia is committed to development and peace
for the well-being of our people, and we heartily welcome
the important appeal by Mr. Clinton, President of the
United States, for the elimination of anti-personnel land-
mines throughout the world, as the sine qua non for
development and lasting peace. Our people bear the scars
of these deadly practices, and a sincere commitment from
the international community would save the lives of
innocent men, women and children throughout the world.
We would like to take this opportunity to thank sincerely
all donor countries for their generous contributions to the
Cambodian Mine Action Centre (CMAC).
The globalization of national socio-cultural policies
can be harmonious only if there is close and sincere
cooperation between the industrialized countries and the
developing countries. Hence, we wish to pay tribute to
the international community for its support for the
International Committee to Save the Temples of Angkor
Wat, in particular, the valuable work done by UNESCO
and the École Française d’extrème orient. The temples
of Angkor Wat, one of the seven wonders of the world,
have been designated the common heritage of mankind.
Cambodia is also concerned about environmental
issues, and will be signing the Agreement to Combat
Desertification in Paris.
Cambodia welcomes the convening of the World
Summit for Social Development, to be held in
Copenhagen, and the World Conference on Women, to be
held in Beijing next year. We give particular attention to
the development of our human sources, because of its
implications for the process of social stabilization.
Cambodia will actively participate in the work of these
summits.
12


Cambodia welcomes the commemoration of the fiftieth
anniversary of the United Nations and has already set up a
national committee to participate in various events to be
held next year.
Before concluding, I wish to voice sincere gratitude to
the United Nations for the deployment of peace-keeping
forces, and Cambodia takes this opportunity to inform the
international community that it will make available its small
peace-keeping forces at the request of this Organization.
In conclusion, Cambodia remains convinced that
Member States will respond to emergencies and will meet
their obligations. Cambodia is solemnly committed to
complying with the United Nations Charter.
